In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-15-00185-CV
                                ________________________

                    IN THE INTEREST OF C.C. AND I.C., CHILDREN



                            On Appeal from the 320th District Court
                                     Potter County, Texas
                 Trial Court No. 85,000-D; Honorable Don Emerson, Presiding


                                          May 13, 2015

                             ABATEMENT AND REMAND
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, E.V., filed a pro se notice of appeal on April 24, 2015, challenging the

trial court’s order terminating her parental rights to her two children. The termination

order was signed on March 31, 2015, and, as an accelerated appeal, the notice of

appeal was due on or before April 20, 2015.1 Appellant was directed to provide a

reasonable explanation for the untimely filed notice. See Jones v. City of Houston, 976




       1
         In an accelerated appeal, the notice of appeal must be filed within twenty days after the
judgment or order is signed. See TEX. R. APP. P. 26.1(b)
S.W.2d 676, 677 (Tex. 1998). See also Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997); TEX. R. APP. P. 26.3.


      Appellant, still acting pro se, timely filed a response explaining that her court-

appointed trial counsel advised her that she had thirty days to appeal, and she later

learned the deadline was twenty days from the date the trial court signed the

termination order. Appellant’s explanation was accepted by this Court and jurisdiction

over the appeal exists. The clerk’s record has been filed but the reporter’s record is

now past due and no extension has been requested.


      Termination of parental rights is an issue of constitutional dimension.        See

Santosky v. Kramer, 455 U.S. 745, 758-59 (1982).        See also Holick v. Smith, 685
S.W.2d 18, 20 (Tex. 1985). Paragraph 13.1 of the trial court’s Order of Termination

provides as follows:


      IT IS THEREFORE ORDERED that GEORGE HARWOOD earlier
      appointed to represent [E.V.] shall continue in that capacity until all
      appeals of a final order terminating parental rights are exhausted or
      waived unless otherwise Ordered by the Court.

      A parent whose parental rights have been terminated must have a right of appeal

that is meaningful. In re S.K.A., 236 S.W.3d 875, 890 (Tex. App.—Texarkana 2007,

pet. denied). This Court has held that trial counsel’s duty to represent the interests of

an indigent parent in a termination proceeding does not end with trial but, instead,

continues until the judgment becomes final or until counsel is expressly discharged by

the trial court. In the Interest of J.O.A., 262 S.W.3d 7, 18 (Tex. App.—Amarillo 2008),

modified, 283 S.W.3d 336 (Tex. 2009).



                                            2
       Copies of correspondence from this Court with Appellant in resolving the

untimely filed notice of appeal were provided to Mr. Harwood.                Those copies

notwithstanding, he has not taken any action to designate himself as lead counsel in

this appeal or enter an appearance to represent Appellant in an appeal of constitutional

import. TEX. R. APP. P. 6.1(c), 6.2. The reporter’s record is now past due and no

extension has been requested, possibly indicating that a record has not been

designated or requested.         Because Appellant is unrepresented by court-appointed

counsel at this critical stage of her appeal, and given the accelerated nature of

termination proceedings, we now abate this appeal and remand the cause to the trial

court for further proceedings.


       Upon remand, the trial court shall utilize whatever means necessary to

immediately determine the following:


       1. whether Appellant still desires to prosecute this appeal;

       2. whether Appellant remains indigent and is entitled to appointed counsel to
       pursue this appeal;

       3. whether Mr. Harwood has abandoned the appeal and Appellant is entitled to
       new appointed counsel; and

       4. why the reporter’s record has not been filed.

Should it be determined that Appellant does want to continue the appeal and the trial

court determines she is entitled to new appointed counsel, the name, address,

telephone number, email address and state bar number of newly appointed counsel

shall be provided to the Clerk of this Court. The trial court shall execute findings of fact

and conclusions of law, and shall cause its findings, conclusions, and any necessary

                                              3
orders to be included in a supplemental clerk's record to be filed with the Clerk of this

Court by May 26, 2015. Should Mr. Harwood be permitted to remain as Appellant’s

appointed counsel he is hereby ordered to immediately enter an appearance in this

Court and take whatever action is necessary to ensure the filing of the reporter’s record.


      It is so ordered.


                                                       Per Curiam




                                            4